Exhibit 10.1

FIRST AMENDMENT TO THE
 
AMENDED AND RESTATED SITE LEASE AND LANDFILL GAS DELIVERY
 
AGREEMENT AND TO THE SCHEDULE OF DEFINITIONS
 
EACH OF WHICH IS DATED AS OF NOVEMBER 17, 2008
 
 
This FIRST AMENDMENT TO THE AMENDED AND RESTATED SITE LEASE AND LANDFILL GAS
DELIVERY AGREEMENT AND TO THE SCHEDULE OF DEFINITIONS, EACH OF WHICH IS DATED AS
OF NOVEMBER 17, 2008, is made this 20 day of July 2009, and is by, between and
among RHODE ISLAND RESOURCE RECOVERY CORPORATION, RIDGEWOOD GAS SERVICES LLC and
RHODE ISLAND LFG GENCO, LLC.
 
 
1.           The provisions of Section 3.1(c) of the Agreement shall be deleted
and the following provisions shall be inserted in lieu thereof:
 
(c)           Payments to RILG. In the event that (i) RIRRC directly or
indirectly constructs or enters into an agreement for the construction of a
waste incineration, waste gasification or other waste to energy facility or
enters into a relationship, directly or indirectly, with a waste to energy
company with respect to the utilization or diversion of waste and (ii) the
quantity of waste deposited in the Landfill is less than the total tonnage shown
in Exhibit E using the low side estimate and (iii) Landfill Gas generation is
insufficient to operate the RILG Facilities at the capacities forecast by RILG
prior to such utilization or diversion, then RIRRC shall make monthly payments
to RILG in an amount necessary to hold RILG harmless from any reduction in
revenues, subject to a reduction for RILG’s avoided cost of operation, as agreed
by the Parties; provided that the payments made by RIRRC under this Section
3.1(c) shall not exceed $8,500,000 in any calendar year and shall not extend
beyond 2025. In the event the Parties cannot agree as aforesaid, such dispute
shall be resolved in accordance with the procedures set forth in Section 17.6 of
this Agreement.
 
2.           The definition of Decommissioning Date in the Schedule of
Definitions shall be amended to be December 31, 2011.
 
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Parties have set their hand as of the date first set
forth above.
 
RILG
 
By:
Ridgewood Renewable Power LLC, its Manager
             
By:
/s/ Randall D. Holmes  
Name:   
Randall D. Holmes  
Title:
Chief Executive Officer                          
RIDGEWOOD GAS SERVICES LLC
 
By:
Ridgewood Renewable Power LLC,
   
its Manager
                   
By:
/s/ Randall D. Holmes  
Name:
Randall D. Holmes  
Title:
Chief Executive Officer        
RHODE ISLAND RESOURCE RECOVERY CORPORATION
                   
By:
/s/ Michael OConnell
 
Name:
Michael OConnell
 
Title:
Executive Director
 


 
 
 
 

--------------------------------------------------------------------------------